Citation Nr: 1818870	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to December 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran had a Board hearing in February 2018.  At the hearing, he submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA examination for his service-connected back condition in February 2016.  At the February 2018 Board hearing, however, he contended that his back had worsened since this examination.  He further endorsed episodes of incapacitation due to his back.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, in Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).  In the February 2016 VA examination report, range of motion values were provided but it is unclear if these values were for active or passive motion.  Additionally, while pain during weight-bearing was indicated, it is unclear whether there was pain in non weight-bearing circumstances as well.  As such, on remand the VA examination should include this information.

TDIU

The Veteran contends that he is rendered unemployable solely due to his service-connected back disability.  See February 2018 Board hearing.  The Board thus finds that entitlement to a TDIU is inextricably intertwined with the disability evaluation for the Veteran's back disability, and it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The VA examiner thus should also comment on the back condition's impact on the Veteran's ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should be provided for any opinion reached.

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

